EXHIBIT 10.1

 

JAYTEE PROPERTIES II SPE, LLC

 

AND

 

REPUBLIC BANK & TRUST COMPANY

 

 

REPUBLIC PLAZA LEASE

7TH STREET

 

 

LOUISVILLE, KENTUCKY

 

--------------------------------------------------------------------------------


 

REPUBLIC PLAZA

LOUISVILLE, KENTUCKY

 

INDEX TO LEASE

 

Article

 

 

Page

 

 

 

 

I.

 

Premises

1

 

 

 

 

II.

 

Term

1

 

 

 

 

III.

 

Rent

2

 

 

 

 

IV.

 

Use and Naming Rights

3

 

 

 

 

V.

 

Possession

3

 

 

 

 

VI.

 

Services to be Provided

4

 

 

 

 

VII.

 

Maintenance and Repair; Alterations

4

 

 

 

 

VIII.

 

Access

5

 

 

 

 

IX.

 

Damage or Destruction

5

 

 

 

 

X.

 

Indemnity

6

 

 

 

 

XI.

 

Remedies

6

 

 

 

 

XII.

 

Insurance

7

 

 

 

 

XIIII.

 

Liens

9

 

 

 

 

XIV.

 

Assignment; Subletting; Mortgaging

9

 

 

 

 

XV.

 

Estoppel Certificate

9

 

 

 

 

XVI.

 

Taxes

9

 

 

 

 

XVII.

 

Priority of Lease

11

 

--------------------------------------------------------------------------------


 

Article

 

 

Page

 

 

 

 

XIII.

 

Fixtures and Personal Property; Surrender

11

 

 

 

 

XIX.

 

Hold over Tenancy

12

 

 

 

 

XX.

 

Waiver of Subrogation

12

 

 

 

 

XXI.

 

Notices

12

 

 

 

 

XXII.

 

Rights Reserved by Landlord

12

 

 

 

 

XXIII.

 

Condemnation

13

 

 

 

 

XXIV.

 

Miscellaneous Provisions

13

 

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (this “Lease”), dated effective this 27 day of June, 2008, is
between JAYTEE PROPERTIES II SPE, LLC, a Kentucky chartered limited liability
company, hereinafter referred to as “Landlord” and REPUBLIC BANK & TRUST
COMPANY, a Kentucky chartered commercial bank, hereinafter referred to as the
“Tenant”. As parties hereto, Landlord and Tenant agree:

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following described premises (hereinafter collectively called the “Premises”):

 

Phase 1 of the Premises shall be comprised of approximately 30,000 rentable
square feet of rentable office space located on the entirety of the fourth and
sixth floors in Republic Plaza, formerly the Legal Arts Building, (the
“Building”) located at 200 South Seventh Street in Louisville, Kentucky 40202.
Phase 2 of the Premises shall be comprised of approximately 15,000 rentable
square feet of rentable office space located on the entirety of the second floor
in the Building.

 

SECTION 2.  The Premises shall be provided in “as is” condition, but subject to
and contingent upon $200,000 in Tenant improvements to be made per floor in the
Building, up to three total floors, to be paid by Landlord, said improvements to
be completed prior to the Phase 1 Lease Commencement Date or Phase 2
Commencement Date, as applicable. Tenant will be responsible, unless Landlord
elects otherwise, for all additional cost of Tenant improvements exceeding
$200,000 per floor. Tenant acknowledges it has examined the Premises and agrees
to accept the Premises subject to the completion of Tenant improvement
provisions and Landlord otherwise having the Premises ready for Tenant’s
occupancy.

 

SECTION 3.  This Lease confers no rights with respect to the Building other than
tenancy of the Premises and the non-exclusive license to use, during such
tenancy, the following facilities provided by Landlord: (i) restroom facilities
on the floor which the Premises are located (and such other restroom facilities
located elsewhere in the Building as may be designated by Landlord for the
general use of tenants); and (ii) the public entrances to, and main floor lobby
in, the Building; and (iii) the passenger elevators and stairwells serving the
Building.

 

ARTICLE II.  TERM

 

Landlord leases Phase 1 of the Premises to Tenant, and Tenant hires and takes
the Premises from Landlord, for a term of ten (10) Lease Years for Phase 1 (the
“Phase 1 Term”) , commencing on the first day of October 2008, or such later
reasonable date the space is substantially completed and ready for occupancy
(the “Phase 1 Lease Commencement Date”) and expiring at midnight on the last

 

1

--------------------------------------------------------------------------------


 

day of the one hundred and twentieth month thereafter unless sooner terminated
pursuant to the terms hereof.

 

Landlord leases Phase 2 of the Premises to Tenant, and Tenant hires and takes
the Premises from Landlord, for a term of ten (10) Lease Years for Phase 2 (the
“Phase 2 Term”), commencing on the first day of January 2009, or such later
reasonable date the space is substantially completed and ready for occupancy,
(the “Phase 2 Lease Commencement Date”) and expiring at midnight on the last day
of the one hundred and twentieth month thereafter unless sooner terminated
pursuant to the terms hereof.

 

“Lease Year” shall mean a year period beginning on the first day of a month,
which is the first calendar month of the term of the Lease and ending on the day
before the anniversary of the first day of such year.

 

ARTICLE III.  RENT

 

SECTION 1. Tenant shall pay to Landlord, at Landlord’s office in the Building or
at such place as Landlord may from time to time designate, effective as of the
Phase 1 Lease Commencement Date or Phase 2 Commencement Date, as applicable, as
Base Rent for the Premises, the sum of Eighteen Dollars and no cents ($18.00)
per square foot, said number of rentable square feet as set forth in Article 1
above, per year (the “Base Rent”) through the first five years of the Phase 1
Term and the Phase 2 Term, respectively.  Base rent shall be paid monthly.  For
the second five years of the Phase 1 Term and the Phase 2 Term, respectively,
the Base Rent shall be increased by a rent adjustment proportionate with the
increase in the Consumer Price Index, all urban consumers over the initial 5
year portion of the Phase 1 Term and the Phase 2 Term, respectively. Rent shall
be payable in advance on the first day of each calendar month during the Phase 1
Term and the Phase 2 Term, respectively.

 

SECTION 2.  In the event that the Rent, or any other sum payable by Tenant to
Landlord under this lease, shall not be received (paid) within ten (10) days of
the due date thereof, Landlord may, at its option, add a monthly service charge,
at a rate which shall be the greater of $25.00 or 1% for each month or fraction
thereof from such rent due date during which such Rent or other sum remains
unpaid. Further, in the event that any check which has been remitted to Landlord
by Tenant for payment of the Rent, or any other sum payable under this Lease,
shall not be honored upon its presentation for payment, then the monthly service
charge shall be similarly imposed on said amount from the due date until paid.
Acceptance by the Landlord for such service charge shall not be deemed to be a
waiver by Landlord of any default nor shall it restrict the remedies otherwise
available to Landlord hereunder.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV.  USE AND NAMING RIGHTS

 

SECTION 1. The Premises are to be used only for the purpose of conducting
therein the operation of a Bank and any and all related or permitted services
for a bank and for no other business or purpose without the prior written
consent of Landlord. Tenant shall not do or permit to be done in or about the
Premises anything which is illegal or unlawful; or which is of a hazardous or
dangerous nature; or which will increase the rate(s) of insurance upon the
Building. Tenant shall (and shall cause its employees to) observe the rules and
regulations set forth in Exhibit A attached hereto and made a part hereof, as
the same may be amended by Landlord from time to time, and Tenant shall comply
with all governmental laws and ordinances and all regulations applicable to the
use and occupancy of the Building.

 

Tenant shall not undertake any trade or business, other than those purely
incidental to the business of banking, including (a) the rental of Residential
Rental Property (as defined below); (b) any trade or business consisting
predominantly of the development or holding of intangibles for sale or license;
(c) any trade or business consisting of the operation of any private or
commercial golf course, country club, massage parlor, hot tub facility, suntan
facility, racetrack or other facility used for gambling, or any store the
principal business of which is the sale of alcoholic beverages for consumption
off premises; (d) any trade or business the principal activity of which is
farming within the meaning of Section 2032A(e)(5)(A); or (e) any other trade,
business or activity prohibited to be carried on by any amendment to Section 45D
of the Internal Revenue Code of 1986, as amended (the “Code”) and the means any
proposed, temporary and/or final regulations promulgated under the Code, and any
other guidance published by the Internal Revenue Service.

 

For purposes of the above requirement, the term “Residential Rental Property”
shall have the meaning given in Section 168(e)(2) of the Code, and includes any
building or structure if eighty percent (80%) or more of the gross rental income
from such building or structure for the taxable year is rental income from
“dwelling units.”  For such purpose, a “dwelling unit” means a house or
apartment used to provide living accommodations in a building or structure, but
does not include a unit in a hotel, motel, or other establishment more than one
half (1/2) of the units in which are used on a transient basis.  If any portion
of the building or structure is occupied by the taxpayer, the gross rental
income for such building or structure includes the rental value of the portion
so occupied.

 

SECTION 2. Tenant, subject to the approval of Landlord, which approval shall not
be unreasonably withheld, shall have the exclusive right to place Tenant’s name
on the Building in such manner and form as to be in compliance with all
ordinances and at the sole expense of Tenant.

 

ARTICLE V.  POSSESSION

 

Landlord permits Tenant to enter into possession of the Premises on the Phase 1
Lease Commencement Date or Phase 2 Commencement Date, as applicable. By Tenant’s
taking of possession of the Premises, Tenant acknowledges that the Premises are
in good and tenantable condition and acceptable for Tenant’s use thereof as
provided in this Lease.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding any other provisions contained in this Lease, in the event
Tenant is closed or taken over by the banking authority of the Commonwealth of
Kentucky, or other bank supervisory authority, Landlord may terminate this Lease
only with the concurrence of such banking authority or other bank supervisory
authority, and such authority shall in any event have the election either to
continue or terminate this Lease:  Provided, that in the event this Lease is
terminated, the maximum claim of Landlord for damages or indemnity for the
injury resulting from the rejection or abandonment of the unexpired term of the
Lease shall in no event be an amount exceeding the rent reserved by the Lease,
without acceleration, for the year next succeeding the date of the surrender of
the Premises to the Landlord, or the date of re-entry of Landlord, whichever
first occurs, whether before of after the closing of the bank, plus an amount
equal to the unpaid rent accrued without acceleration up to such date.

 

ARTICLE VI.  SERVICES TO BE PROVIDED

 

Landlord shall furnish reasonable amounts of heat, air conditioning, water,
elevator service and janitor service (collectively “Services”) to the Premises
during the times and in the manner that Landlord determines appropriate for the
furnishing of such services in the Building, all such services being subject to
energy availability or Energy Consumption Regulations which may be hereafter
promulgated. It is expressly agreed that should any local, state or federal
governmental body, agency or public utility restrict or reduce the amount of
fuel or energy which may be utilized to provide the utilities and services as
specified above, then such restriction or reduction, and the reduction in
utilities and services which may result therefrom, shall in no way create or
constitute a default on the part of the Landlord, and there shall be no
reduction or abatement in the Rent or any other sum payable by Tenant
thereunder. Further, Landlord shall not be liable for any injury, damage,
inconvenience, or otherwise which may arise or result should the furnishing of
any such services by interrupted or prevented by fire, accident, strike, riot,
act of God, the making of necessary repairs or improvements, or any other cause
beyond the reasonable control or prevention of Landlord, nor, subject only to
the provisions of Article IX of this Lease, shall the Rent payable by Tenant
hereunder abate.  This is a full service lease.

 

ARTICLE VII.  MAINTENANCE AND REPAIR; ALTERATIONS

 

SECTION 1.  Landlord shall keep and maintain the roof, foundations, floor slab,
and all structural walls (including windows and plate glass), gutters and
downspouts of the Premises in good order and repair. Landlord shall keep or
cause to be kept in good repair all common areas of the Building and appurtenant
areas, including lighting systems; drainage systems; mechanical, plumbing, and
electrical systems; heat and air conditioning units; ductwork, lines, pipes, and
conduits serving the Premises; and parking areas and driveways. Any maintenance,
repairs or replacements to any of the foregoing made necessary by any acts or
omissions of the Tenant, its agents or employees, shall be paid for by Tenant
and Tenant shall reimburse Landlord on demand for the cost of repairing any
damage to the Premises or the Building caused by Tenant or its agents or
employees.  In the event, after reasonable notice to Landlord, Landlord fails to
make any repairs as hereinbefore provided, then Tenant shall have the right to
make these repairs and deduct the cost thereof from any future rental payments. 
This Lease is a full service lease.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.  All maintenance, repairs, or replacements relating to the Premises
that are not the obligation of Landlord as set forth in Section 1 above, shall
be the obligation of Tenant and shall be made by Tenant at Tenant’s sole cost
and expense.  Tenant shall maintain, at its expense, the interior of the
Premises in good repair and in a clean and attractive condition.  Tenant’s
obligation to maintain, repair and replace includes, but is not limited to, all
the interior finishes of the Premises.  In the event Tenant fails to comply with
the requirements of this Section, Landlord may effect such maintenance and
repair and the cost thereof, with interest at the rate of 12.0% per annum, shall
be payable immediately to Landlord as additional rent.

 

SECTION 3.  Tenant shall not make any alterations, additions or improvements to
the Premises without first obtaining Landlord’s prior written consent. In
connection with any such request for Landlord’s consent to such alterations,
additions or improvements to the Premises, Landlord may retain the services of
an architect and/or engineer; and the reasonable costs for the services of such
architect and/or engineer shall be reimbursed to Landlord by Tenant. Landlord
may make any repairs for the preservation, safety or improvement of the Premises
or the Building. All alterations, and improvements made by Tenant shall become
the property of Landlord upon making thereof and shall be surrendered to
Landlord upon the expiration of this Lease.

 

ARTICLE VIII.  ACCESS

 

Landlord and its agents shall have the right to enter into and upon the Premises
at all reasonable times with reasonable notice for the purpose of inspecting,
cleaning, repairing, altering or improving the Premises or the Building with the
exception of an emergency situation. Landlord shall have the right to show the
Premises to prospective tenants during the ninety (90) day period prior to the
expiration of the Phase 1 Term or the Phase 2 Term, as applicable, and shall
have the right at all reasonable times to show the Premises to prospective
purchasers of and lenders upon the Building. Any damage or loss caused to the
Premises and/or to the Tenant by any use of or access to the Premises by
Landlord shall be repaired by Landlord at Landlord’s expense.

 

ARTICLE IX.  DAMAGE OR DESTRUCTION

 

SECTION 1.  If the Premises is damaged or destroyed, in whole or in substantial
part, and Section 2 of this Article does not apply, then Landlord may elect to
terminate this Lease as of the date of the damage or destruction by notice given
to Tenant in writing not more than twenty (20) days following the date of damage
or destruction. If Landlord does not elect to terminate, Landlord shall, at
Landlord’s expense, proceed to restore the property to substantially the same
form, condition and quality as prior to the damage or destruction. If Landlord
elects to rebuild and repair, Landlord shall proceed as soon as reasonably
possible and thereafter shall proceed without interruption and be completed
within one hundred-eighty (180) days after notice has been given of Landlord’s
intent to rebuild and repair, except for work stoppages on account of labor
disputes and matters not under the control of the Landlord. During such period
of repair or restoration, the Rent shall be abated in the same proportion as the
untenantable portion of the Premises bears to the entire Premises identified in
Section 1 of Article I of this Lease.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  If the Premises is damaged or destroyed, (i) to the extent that more
than fifty percent (50%) of the Building is damaged or destroyed, or (ii) to the
extent that more than fifty percent (50%) of the Premises is damaged or
destroyed, then in such event, Tenant may elect to terminate this Lease as of
the date of the damage or destruction by notice given to Landlord in writing not
more than twenty (20) days following the date of damage or destruction.

 

SECTION 3.  Notwithstanding anything contained in this Article to the contrary,
Landlord shall not be required to repair, replace, restore, or rebuild any
property which Tenant shall be entitled to remove from the Premises under the
provisions of this Lease; it being agreed that Tenant shall bear the entire risk
of loss, damage or destruction of such property while it is in the Building.

 

SECTION 4.  If either party elects to terminate the Lease under this Article,
Tenant shall be entitled to reimbursement for any prepaid rent or other amounts
paid by Tenant and attributable to the unused term of the Lease.

 

ARTICLE X.  INDEMNITY

 

Tenant shall indemnify and hold Landlord harmless from all loss, damage,
liability or expense resulting from an injury to or death of any person or any
loss of or damage to any property caused by or resulting from any act or
omission of Tenant or any officer, agent, employee, guest, invitee or visitor of
Tenant in or about the Premises or the Building, but the foregoing provision
shall not be construed to make Tenant responsible for injuries to third parties
caused by the negligence of Landlord or any agent or employee of landlord. The
Landlord shall remain responsible for any injury to, or death of any person or
any loss of or damage to property sustained by any person whatsoever which may
be caused by the Building or any equipment or appurtenances thereto or thereof
being or becoming defective or out of repair. Landlord shall be and remain
liable for the negligent acts or omissions of Landlord, its agents and
employees.

 

ARTICLE XI.  REMEDIES

 

                SECTION 1.  If at any time Tenant shall (a) fail to remedy any
default in the payment of any sum due under this Lease for ten (10) days after
notice; (b) fail to remedy any default with respect to any other of these
provisions, covenants or conditions of this Lease to be kept or performed by
Tenant, within thirty (30) days after notice (or, in the event the default is of
such a nature that it cannot be remedied within said thirty (30) day period,
then such additional time as may be necessary for Tenant to cure such default,
within the thirty (30) day period and thereafter diligently prosecutes the same
to completion); or (c) vacate or abandon the Premises, or fail to conduct its
business therein, for a period of five (5) consecutive business days, and then
fail to reoccupy and reestablish the conduct of business in the Premises within
ten (10) days following the date of written notice from Landlord of such
failure; then Landlord shall have all such rights and remedies as are provided
by law in respect of such default, including, at Landlord’s election, the right
to terminate this Lease, and all Tenant’s rights hereunder shall be terminated.

 

6

--------------------------------------------------------------------------------


 

The liability of Tenant for the Rent, and other payments provided for herein
shall not be extinguished for the balance of the Phase 1 Term or the Phase 2
Term, as applicable, and Tenant shall make good to Landlord any deficiency
arising from such reletting of the Premises, plus the costs and expenses of
renovating, altering and reletting the Premises, and including attorneys’ fees
or brokers’ fees incident to Landlord’s reentry or reletting. Tenant shall pay
any such deficiency each month, as the amount thereof is ascertained by
Landlord, or, at Landlord’s option, Landlord may recover, in addition to any
other sums, the amount at the time of judgment by which the unpaid Rent, and
other payments for the balance of the term, after judgment, exceeds the amount
thereof which Tenant proves could be reasonably avoided, discounted at the rate
of 7%. In reletting the Premises, Landlord may grant rent concessions and Tenant
shall not be credited therefor. Nothing herein shall be deemed to affect the
right of Landlord to recover for indemnification under Article X herein arising
prior to the termination of this Lease.

 

SECTION 2.  Landlord shall in no event be in default in the performance of any
of its obligations in this Lease contained unless and until Landlord shall have
failed to perform such obligation within thirty (30) days, or such additional
time as is reasonably required to correct any such default after notice by
Tenant to Landlord properly specifying wherein Landlord has failed of perform
any such obligation.  In the event of a default by Landlord, Tenant shall be
entitled to recover its actual costs, including reasonable attorney fees, to
cure any default, but Landlord’s default shall not provide for the abatement of
Rent or the remedy of termination of this Lease by Tenant except as otherwise
specifically provided for in this Lease.

 

ARTICLE XII.  INSURANCE

 

SECTION 1.  Tenant covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant and at all times during possession
thereof, Tenant will procure and maintain in full force and effect, at its sole
cost and expense, the following types of insurance, in the minimum amounts
specified below:

 

A.                                   Public Liability and Property Damage. 
Personal injury liability, bodily injury liability and property damage insurance
in a single limit of not less than One Million Dollars ($1,000,000), of which
insurance shall insure the performance by Tenant of the indemnity agreement as
to liability for injury to or death of persons and injury or damage to property
as provided in Article X hereof. All of such insurance shall be primary and
noncontributing with any insurance which may be carried by Landlord. The
adequacy of the coverage afforded by said liability and property damage
insurance shall be subject to review by Landlord from time to time, and Landlord
retains the right to increase or decrease said limits at such times.

 

B.                                     Tenant Improvements.  Insurance covering
all of the lease-hold improvements, (excepting only the structural components of
the Building and demising partitions), and Tenant’s trade fixtures, and personal
property from time to time in and/or upon the Premises, in an amount of not less
than the full replacement cost thereof without deduction for depreciation,
providing protection against any peril included within the classification “Fire
and Extended Coverage”, together with insurance against sprinkler damage,
vandalism and malicious mischief. Any policy proceeds shall be

 

7

--------------------------------------------------------------------------------


 

used for the repair or replacement of the property damaged or destroyed unless
this Lease shall cease and terminate under the applicable provisions herein. If
the Premises shall not be repaired or restored following damage or destruction
in accordance with other provisions herein, Landlord shall received from such
insurance proceeds and amount equal to the replacement cost of the Tenant’s
leasehold improvements.

 

C.                                     Business Interruption.  Business
interruption insurance with sufficient coverage to provide for payment of rent
and other fixed costs during any interruption of Tenant’s business by reason of
fire or other similar cause.

 

D.                                    Additional Insured. Tenant shall cause
Landlord and Community Ventures Investment IV, LLC, a Kentucky limited liability
company to be listed as additional insured under the aforementioned Tenant
insurance policies.

 

SECTION 2.  All policies shall be for the mutual and joint benefit and
protection of Landlord and Tenant, with Landlord being named as an additional
insured. Certificates of such policies shall be delivered to Landlord within ten
(10) days after delivery of possession of the Premises to Tenant and thereafter
within thirty (30) days prior to the expiration of the term of each such policy.
All public liability and property damage policies shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recovery under said policies for any loss occasioned to it, its servants,
agents, and employees by reason of the acts, omissions and/or negligence of
Tenant. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance must contain a provision that the
company writing said policy will give to Landlord thirty (30) days’ notice, in
writing, in advance of any cancellation or lapse, or the effective date of any
reduction in the amounts of insurance. All public liability, property damage and
other casualty policies shall be written as primary policies, not contributing
with and not in excess of coverage which Landlord may carry. Landlord may, from
time to time, request Tenant to provide Landlord with a certified copy of all
insurance coverage carried by Tenant.

 

SECTION 3.  Tenant agrees to pay to Landlord forthwith upon demand the amount of
any increase in premiums for insurance against loss by fire that may be charged
during the term of this Lease on the amount of insurance maintained in force by
Landlord on the Building, of which the Premises are a part, resulting from
Tenant doing any act in or about said Premises which does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of Tenant. If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical lines of the Premises, Tenant
shall at its own expense make whatever changes are necessary to comply with the
requirements of the insurance underwriters any governmental authority having
jurisdiction thereover, but nothing herein contained shall be deemed to
constitute Landlord’s consent to such overloading.

 

8

--------------------------------------------------------------------------------


 

ARTICLE XIII.  LIENS

 

Tenant shall keep the Premises free and clear of, and shall indemnify Landlord
against all mechanics’ liens and other liens on account of work done for or
materials , supplies and equipment furnished to Tenant by persons claiming under
it for maintenance, repairs and alterations. Tenant shall reimburse Landlord for
all costs and attorneys’ fees incurred by Landlord in investigating, defending
or clearing such lien to be cleared within thirty (30) days of filing of same
unless Tenant shall have provided security acceptable to landlord against any
loss to Landlord on account thereof. As a condition to Landlord’s consent
pursuant to Article VII, Landlord may require Tenant to provide Landlord with
reasonable payment and performance bonds of those persons contracted by Tenant
to perform work on or in the Premises that could be the subject of such a lien
in order to protect the Premises, the Landlord, and any mortgagee from and
against liens of mechanics and materialmen performing work in or providing
services and equipment to the Premises.

 

ARTICLE XIV.  ASSIGNMENT; SUBLETTING; MORTGAGING

 

SECTION 1.  Tenant shall not voluntarily, involuntarily or by operation of law
assign, transfer, mortgage or otherwise encumber all or any part of Tenant’s
interest in this Lease, or sublet the Premises or any part thereof, without
first obtaining in each and every instance Landlord’s prior written consent.
Subject to the foregoing, Tenant shall not assign, transfer or sublet the
Premises, or any part thereof, at a rent to Assignee, Transferee or Sublessee,
greater than $19 per square foot. Any transfer of this Lease by merger,
consolidation, or liquidation, or any change in the ownership of, or power to
vote the majority of its outstanding voting stock resulting in a change in
ownership of more than 50% of the total issued and outstanding shares of Tenant
shall constitute an assignment for the purposes of the paragraph. If consent is
once given by Landlord to any such assignment or subletting, such consent shall
not operate as a waiver of the necessity for obtaining Landlord’s consent to any
subsequent assignment or subletting. Any legal costs incurred by Landlord
related to such assignment or subletting shall be paid by Tenant to Landlord
upon demand. Tenant shall provide Landlord with executed copies of any
Assignment. Transfer or Sublease Agreement entered into as provided herein.

 

ARTICLE XV.  ESTOPPEL CERTIFICATE

 

                Tenant shall at any time and from time to time execute,
acknowledge and deliver to Landlord a statement in writing certifying: (a) that
this Lease is unmodified and in full force and effect (or if there has been any
modification hereof that the same is in full force and effect as modified and
stating the nature of the modification or modifications); (b) that to the best
of its knowledge Landlord is not in default under this Lease (or if any such
default exists the specific nature and extent thereof); and (c) the date to
which rent and other charges have been paid in advance, if any.

 

ARTICLE XVI.  TAXES

 

                SECTION 1.  Tenant shall pay before delinquency any and all
taxes and assessments, and license, sales, business, occupation or other taxes,
fees or charges levied, assessed or imposed upon its business operations in the
Premises.

 

9

--------------------------------------------------------------------------------


 

                SECTION 2.  Tenant shall pay before delinquency any and all
taxes and assessments levied, assessed or imposed upon its trade fixtures,
leasehold improvements, merchandise and other personal property in, on, or upon
the Premises.

 

                SECTION 3.  In the event any taxes, fees or charges referred to
in the preceding Section 1 and/or Section 2 shall be assessed, levied or imposed
upon or in connection with the business or property of Landlord, such
assessment, taxes, fees or charges shall be paid by Tenant to Landlord promptly
upon Landlord’s request for such payment.

 

                SECTION 4.  Landlord shall pay before delinquency any and all
costs and expenses of every kind and nature for real estate ad valorem taxes,
and/or fees, assessments, charges or payments in lieu thereof, to the
Commonwealth of Kentucky, and/or any political subdivision thereof, including,
without limitation, Jefferson County, and/or any city, municipality, agency or
special district, the Jefferson County School Board, Louisville Water Company,
and/or the Louisville and Jefferson County Metropolitan Sewer District, whether
general or special assessments, including, but not limited to, sewer rents,
rates and charges; drainage fees; water charges; taxes based upon the receipt of
rent; and any other federal, state or local government charge, general, special,
ordinary or extra—ordinary (but not including income or franchise taxes or any
other taxes imposed upon or measured by Landlord’s net income or profits, unless
the same is imposed in lieu of real estate taxes), which may now or hereafter be
levied or assessed against the Building or the land on which the Building and
appurtenant parking areas and driveways are located. If at any time during the
term of this Lease the method of taxation then prevailing shall be altered so
that any new tax, assessment, levy, imposition or charge shall be imposed upon
Landlord in place or partly in place of any such taxes and shall be measured by
or be based in whole or in part upon the Building or the rents or other income
therefrom, then all such new taxes, assessments, levies, imposition or charge
shall be imposed upon Landlord in place or partly in place of any such taxes and
shall be measured by or be based in whole or in part upon the Building or the
rents or other income therefrom, then all such new taxes, assessments, levies,
impositions or charges or part thereof, to the extent that they are measured or
based, shall be included in the definition of Landlord’s costs and expenses
within the meaning of this subparagraph. Tenant shall only be directly
responsible for taxes, if any, on its personal property and on the value of its
special leasehold improvements exclusive of standard building improvements.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XVII.  PRIORITY OF LEASE

 

                This Lease shall, unless Landlord otherwise elects, be
subordinate to any and all mortgages and other security instruments now
existing, or which may hereafter be made covering the Building and/or the real
property underlying the same or any portion or portions thereof, and for the
full amount of all advances made or to be made thereunder (without regard to the
time or character of such advances), together with interest thereon, and subject
of all the terms and provisions thereof and to any renewals, extensions,
modifications and consolidations thereof; and Tenant covenants within ten days
of demand to make, execute, acknowledge and deliver upon request any and all
documents or instruments demanded by Landlord which are or may be necessary or
proper for more fully and certainly assuring the subordination of this Lease to
any such mortgages or other security instruments, provided, however, that any
person or persons purchasing or otherwise acquiring any interest at any sale
and/or other proceedings under such mortgages or other security instruments may
elect to continue this Lease in full force and effect in the same manner, and
with like effect, as if such person or persons had been named as Landlord
herein, and in the event of such election, this Lease shall continue in full
force and effect as aforesaid, and Tenant hereby shall continue in full force
and effect as aforesaid, and Tenant hereby attorns and agrees to attorn to such
person or persons. Tenant hereby irrevocably appoints Landlord the
attorney-in-fact of Tenant, to execute and deliver any document provided for
herein, for and in the name of Tenant.

 

ARTICLE XVIII.  FIXTURES AND PERSONAL PROPERTY; SURRENDER

 

                SECTION 1.  Upon the termination of this Lease, Tenant shall
surrender to Landlord the Premises (including, without limitation, all
non-moveable leasehold improvements) in good condition and repair reasonable
wear, tear and damage by casualty not caused by Tenant or its agents or
employees excepted. All improvements, additions, and fixtures made or installed
from time-to-time by Landlord to, in, upon, or about the Premises, including,
but not limited to, all lighting fixtures, shall be the property of Landlord and
upon any such termination, shall be surrendered to Landlord by Tenant without
any injury, damage or disturbance thereto or payment thereof.

 

                SECTION 2.  All fixtures, furniture, movable partitions,
machinery, equipment and other movable personal property installed or placed in
said Premises at the cost of or by Tenant shall at all times remain, be
considered and treated as the personal property of Tenant and in no sense part
of the real estate, and Tenant shall have the right at any time during the term
of this Lease and any extension thereof, or within a period of ten (10) days
after any termination hereof to remove the same or any part thereof from said
Premises, provided, however, that upon the removal of any such personal
property, Tenant agrees to restore the area from which the same has been removed
to substantially the same condition as it was prior to the installation thereof
and to the extent necessary to keep Premises in a leasable and usable condition
for future tenants. If Tenant fails to remove any such personal property,
Landlord may at Landlord’s option retain all or any of such property and title
thereto shall thereupon vest in Landlord, Landlord may remove from the Premises
and dispose of in any manner all or any of such property, in which latter event
Tenant shall, upon demand, pay to Landlord the actual expense of such removal
and disposition, and the cost of repair of any and all damage to the Premises
resulting from or caused by such removal.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XIX.  HOLD OVER TENANCY

 

                If Tenant shall, without execution of a new Lease or written
extension, and with consent of Landlord, hold over after the expiration of the
terms of this Lease, such tenancy shall be a month-to-month tenancy, which may
be terminated as provided by law. During such tenancy, Tenant shall pay to
Landlord the greater of (a) the rental rate then being quoted by Landlord for
comparable space in the Building; or (b) the Rent pursuant to Article III.
During such tenancy, Tenant shall be bound by all of the terms, covenants, and
conditions as herein specified, as far as applicable; provided, however that if
Tenant fails to surrender the Premises upon the termination of this Lease, in
addition to any other liabilities to Landlord arising therefrom Tenant shall
indemnify and hold Landlord harmless from loss or liability resulting from such
failure, including any claims made by any succeeding Tenant founded on such
failure.

 

ARTICLE XX.  WAIVER OF SUBROGATION

 

                Landlord and Tenant each releases and relieves the other and on
behalf of its insurer(s) waives its entire right of recovery against the other
for loss or damage arising out of or incident to the perils of fire, explosion,
or any other perils generally described in the “extended coverage” insurance
endorsements used in Louisville which occur in, on or about the Building and/or
the Premises, whether due to the negligence of such other party, its agents or
employees, or otherwise.

 

ARTICLE XXI.  NOTICES

 

                Wherever in this Lease it shall be required or permitted that
notice, approval, advice, consent or demand be given or served by either party
to this Lease to or on the other, such notice or demand shall be given or served
and shall not be deemed to have been duly given or served unless in writing and
forwarded by certified or registered mail, addressed as follows:

 

To Landlord:

 

JAYTEE PROPERTIES II SPE, LLC

 

 

Republic Corporate Center

 

 

Louisville, Kentucky 40202-2700

 

 

Attention: Mr. Steve Trager

 

 

 

To Tenant:

 

At the Premises

 

                Any party or non-party above may change such address by written
notice by certified or registered mail to the other parties and non-parties.

 

ARTICLE XXII.  RIGHTS RESERVED BY LANDLORD

 

                SECTION 1.  Landlord shall have the sole and exclusive right to
designate (and from time to time, in its discretion, re-designate) the name,
address, number and/or designation of the Building.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XXIII.  CONDEMNATION

 

                In the event that during any term of this Lease the Premises as
identified in Article I, Section 1 hereof, or any part thereof, or the use or
possession thereof, (i) is taken in condemnation proceedings or by any right of
eminent domain or for any public or quasi-public use and (ii) renders the
Premises unfit for the business purpose of Tenant, this Lease and the term
hereby granted shall terminate and expire on the date when possession shall be
taken by the condemnor, and rent and all other charges payable hereunder shall
be apportioned and paid in full up to that date and all prepaid unearned rent
and all other charges payable and paid in full up to that date and all prepaid
unearned rent and all other charges payable hereunder shall forthwith be repaid
by Landlord to Tenant, and Tenant shall not be liable to Landlord for rent or
any other charges payable hereunder, damage, or otherwise, for, or by reason of
any matter or thing occurring thereafter. Tenant hereby waives any and all
rights in, or to any condemnation awards. In the event that during the term of
this Lease a material amount of the parking area or a material amount of the use
or possession thereof is taken in condemnation proceedings or by any right of
eminent domain or for any public or quasi-public use and no alternative parking
is provided, the term of this Lease shall at the option of Tenant cease and
terminate from the date of title vesting in such proceeding.

 

ARTICLE XXIV.  MISCELLANEOUS PROVISIONS

 

                SECTION 1.  The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean and include only the owner or co-owners, at the time in question, of the
Premises, and in the event of any transfer or transfers of the title to the
Premises, Landlord herein named (and in case of any subsequent transfers or
conveyances, the then grantor) shall be automatically freed and relieved from
and after the date of such transfer or conveyance of all liability as respects
the performance or any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed.

 

                SECTION 2.  The captions of Articles of this Lease are for
convenience only and shall not be considered or referred to in resolving
questions of interpretation or construction.

 

                SECTION 3.  The terms “Landlord and Tenant”, wherever used
herein shall be applicable to one or more persons, as the case may be, and the
singular shall include the plural, and the neuter shall include the masculine
and feminine, and if there be more than one, the obligations hereof shall be
joint and several.

 

                SECTION 4.  The word “person” and the word “persons” wherever
used in this Lease shall both include individuals, partnerships, firms,
associations, and corporations of any other form of business entity.

 

                SECTION 5.  The various rights, options, elections, powers, and
remedies contained in this Lease shall be construed as cumulative and no one of
them shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms thereof, and the exercise of one right or remedy by such party
shall not impair its right to any other right or remedy until all obligations
upon the other party have been fully performed.

 

13

--------------------------------------------------------------------------------


 

                SECTION 6.  Time is of essence with respect to the performance
of each of the covenants and agreements under this Lease.

 

                SECTION 7.  Each and all of the provisions of this Lease shall
be binding upon and inure to the benefit of the parties hereto and, except as
set forth in Section 1 of this Article and as otherwise specifically provided
elsewhere in this Lease, their respective heirs, executors, administrators,
successors, and assigns, subject at all times, nevertheless, to all agreements
and restrictions contained elsewhere in this Lease with respect to the
assignment, transfer, encumbering or sub-letting of all or any part of Tenant’s
interest in this Lease.

 

                SECTION 8.  This Lease shall be interpreted in accordance with
the law of the Commonwealth of Kentucky.

 

                SECTION 9.  No waiver of any default by Tenant hereunder shall
be implied from any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect any default other than the default specified in the express waiver, and
that only for the time and to the extent therein stated. The acceptance by
Landlord of rent with knowledge of the breach of any of the covenants of this
Lease by Tenant shall not be deemed a waiver of any such breach. One or more
waivers of any breach of any covenant, term or condition of this Lease shall not
be construed as a waiver of any subsequent breach of the same covenants, term of
condition. The consent or approval by Landlord to or of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent or approval to or of any subsequent similar acts
by Tenant.

 

                SECTION 10.  If Tenant shall default in the performance of any
covenant on its part to be performed by virtue of any provisions of this Lease,
Landlord may, after any notice and the expiration of any period with respect
thereto as required pursuant to the applicable provisions of this Lease, perform
the same for the account of Tenant. If Landlord, at any time, is compelled to
pay or elects to pay any sum of money or do any acts which would require the
payment of any sum of money by reason of the failure of Tenant, after any notice
and the expiration of any period with respect thereto, as required pursuant to
the applicable provisions of the Lease, to comply with any provisions of this
Lease, the sum or sums so paid by Landlord with all interest, costs and damages,
shall be deemed to be additional rental hereunder and shall be due from Tenant
to Landlord on the first day of the month following the incurring of such
respective expenses, except as otherwise herein specifically provided.

 

                SECTION 11.  If Tenant or Landlord shall bring any action for
any relief against the other, declaratory or otherwise, arising out of this
Lease, including any suit by Landlord for the recovery of rent, additional rent
or other payments hereunder or possession of the Premises, the losing party
shall pay the prevailing party a reasonable sum for attorneys’ fees in such
suit, at trial and on appeal, and such attorneys’ fees shall be deemed to have
accrued on the commencement of such action.

 

                SECTION 12.  This Lease contains all covenants and agreements
between Landlord and Tenant relating in any manner to the rental, use and
occupancy of the Premises and Tenant’s licensed use of the Building and other
matters set forth in this Lease. No prior agreement or understanding pertaining
to the same shall be valid or of any force or effect, and the covenants and
agreements of this Lease cannot be altered, changed, modified or added to except
in writing signed by Landlord and Tenant. No representation, inducement,
understanding or anything of any nature whatsoever made, stated or

 

14

--------------------------------------------------------------------------------


 

represented on Landlord’s behalf, either orally or in writing (except this
Lease) has induced Tenant to enter into this Lease.

 

                SECTION 13.  Any provision or provisions of this Lease which
shall prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and the remaining provisions hereof shall
nevertheless remain in full force and effect.

 

                SECTION 14.  Except with respect to those conditions, covenants
and agreements of this Lease which by their nature could only be applicable
after the commencement of, during or throughout the term of this Lease, all of
the other conditions, covenants and agreements of this Lease shall be deemed to
be effective as of the date of execution of this Lease.

 

                SECTION 15.  Landlord and Tenant each represents and warrants to
the other that it has not engaged any broker, finder or other person who would
be entitled to any commission or fee in respect of the negotiation, execution or
delivery of this Lease, and shall indemnify each other against loss, cost,
liability, or expense incurred by either as a result of any claim asserted by
any such broker, finder or other person on the basis on any arrangements or
agreements made or alleged to have been made by or on behalf of either Landlord
or Tenant, as the case may be, in breach of the foregoing warranty.

 

                SECTION 16.  Any and all consents and approvals of Landlord
required by or referred to in the Lease shall not be unreasonably withheld.

 

                SECTION 17.  Tenant shall provide Landlord with certified copies
of its quarterly call reports along with copies of Republic Bancorp’s annual
audited consolidated financial statements.

 

                SECTION 18.  Tenant shall have the exclusive right to erect an
independent sign on Hurstbourne Parkway displaying the time and temperature.  No
other tenant shall be given such right of signage with the exception of the
identification of all other tenants on a conforming tombstone sign.

 

                SECTION 19.  Tenant shall have the right to lease an additional
ten thousand (10,000) square feet from Landlord in the Building, upon 180 days
prior written notice to Landlord and subject to space availability, the term of
said 10,000 square feet of additional leased space (“Phase 3”) to be
co-terminous with the term and rent to be same as the leased Phase 2 space.

 

                SECTION 20.  The parties agree that a Memorandum of Lease, the
form of which is attached hereto as Exhibit B, shall be recorded to record with
the County Clerk in Jefferson County, Kentucky.

 

(SIGNATURE PAGE FOLLOWS)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the day and year first above written.

 

 

ATTEST:

 

 

JAYTEE PROPERTIES II SPE, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Lori Banet

 

BY:

/s/ Steve Trager

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Brain McIntosh

 

BY:

/s/ Kevin Sipes

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RULES AND REGULATIONS

 

1.             No advertisement, sign, lettering, notice or device shall be
placed in or upon the Premises or the Building, including any windows, walls and
exterior doors, except such as may be approved in writing by Landlord.

 

2.             Lettering upon the doors as required by Tenant shall be made by
the sign company designated by Landlord, but the cost shall be paid by Tenant.
The directories of the Building will be provided exclusively for the display of
the name and location of Tenant and its designated representative only, and
Landlord reserves the right to exclude any other names therefrom.

 

3.             Upon termination of this Lease, Tenant shall surrender all keys
to the Premises and the Building.

 

4.             No furniture, freight, supplies not carried by hand or equipment
of any kind shall be brought into or removed from the Building without the
consent of Landlord. Landlord shall have the right to limit the weight and size
and to designate the position of all safes and other heavy property brought into
the Building. Such furniture, freight, equipment, safes and other heavy property
shall be moved in or out of the Building only at the times and in the manner
permitted by Landlord. Landlord will not be responsible for loss of or damage to
any of the items above referred to, and all damage done to the Premises or the
Building by moving or maintaining any of such items shall be repaired at the
expense of Tenant. Any merchandise not capable of being carried by hand shall
utilize hand trucks equipped with rubber tires and rubber side guards.

 

5.             The entrances, corridors, stairways and elevators shall not be
obstructed by Tenant, or used for any other purpose than ingress or egress to
and from Premises. Tenant shall not bring into or keep any animal within the
Building, or any bicycle or other type of vehicle.

 

6.             Tenant shall not disturb other occupants of the Building by
making an undue or unseemly noise, or otherwise. Tenant shall not, without
Landlord’s prior written consent, install or operate in or on Premises any
machine or machinery causing noise or vibration perceptible outside the
Premises, electric heater, stove or machinery or any kind or carry on any
mechanical business thereon, or keep or use thereon oils, burning fluids,
camphene, kerosene, naphtha, gasoline, or other coustible materials. No
explosives shall be brought into the Building.

 

--------------------------------------------------------------------------------


 

7.             Tenant shall not mark, drive nails, screw or drill into woodwork
or plaster, paint or in any way deface the Building or any part thereof, or the
Premises or any part thereof, or fixtures therein. The expense of remedying any
breakage, damage or stoppage resulting from a violation of this rule shall be
borne by Tenant.

 

8.             If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical line serving the Premises or the
Building, Tenant shall make all necessary changes to reduce such overload, or at
the option of Landlord, eliminate such equipment as Landlord deems necessary to
reduce the electrical capacity required to serve the Premises.

 

9.             Canvassing and peddling in the Building is prohibited and Tenant
shall cooperate to prevent such activity unless approved by Landlord.

 

10.           Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building on Sundays, legal holidays, and between the hours
of 7:00 p.m. of any day and 7:00 a.m. of the following day, and during such
further hours as Landlord may deem advisable for the adequate protection of the
Building and the property of the tenants. Tenant shall have 24-hour access to
the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

MEMORANDUM OF LEASE

 

MEMORANDUM OF LEASE

 

This MEMORANDUM is made and entered into on June 27, 2008 by and between

 

Jaytee Properties II SPE, LLC             ,

a Kentucky chartered limited liability company,

hereinafter referred to as “Landlord”

 

 (“Lessor”)

 

and

 

Republic Bank & Trust Company,

a Kentucky chartered commercial bank, hereinafter

referred to as the “Tenant.”

 

 (“Lessee”).

 

RECITALS

 

A.            Lessor and Lessee entered into a Lease Agreement dated June 27,
2008 which is incorporated herein by reference (the “Lease”), whereby Lessor
leased to Lessee and Lessee leased from Lessor floors 2, 4 and 6 the real
property located at 200 South Seventh Street in Louisville, Kentucky County,
Jefferson, as more particularly described on EXHIBIT A attached hereto and made
a part hereof, together with all improvements, now or hereafter located thereon
and therein, and all easements, rights, licenses and appurtenances used in
connection therewith or belonging thereto, including use of common areas, now
known as Republic Plaza (collectively, the “Premises”).

 

                                Phase 1 of the leased Premises shall be
comprised of approximately 30,000 rentable square feet of rentable office space
located on the entirety of the fourth and sixth floors in Republic Plaza.  Phase
2 of the Premises shall be comprised of approximately 15,000 rentable square
feet of rentable office space located on the entirety of the second floor in the
Building.

 

B.            Lessor and Lessee desire to put to public record this Memorandum
of Lease evidencing the existence of the Lease.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are acknowledged, Lessor and Lessee agree as follows:

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.             Lessor leases to Lessee and Lessee leases from Lessor the
Premises.

 

2.             The base term of the Lease is for a period of ten (10) Lease
Years for Phase 1, comprising floors four and six, commencing on the first day
of October, 2008, or such later reasonable date the space is substantially
completed and ready for occupancy (the “Phase 1 Lease Commencement Date”) and
expiring at midnight on the last day of the one hundred and twentieth month
thereafter unless sooner terminated pursuant to the terms hereof.

 

                                The base term of the Lease is for a period of
ten (10) Lease Years for Phase 2, comprising floor two, commencing on the first
day of January 2009, or such later reasonable date the space is substantially
completed and ready for occupancy, (the “Phase 2 Lease Commencement Date”) and
expiring at midnight on the last day of the one hundred and twentieth month
thereafter unless sooner terminated pursuant to the terms hereof.

 

3.             Lessee also is granted a right of first refusal to lease
additional space at Republic Plaza pursuant to the terms of the Lease.

 

4.             The sole purpose of this Memorandum of Lease is to give notice of
the Lease and all of its terms, covenants and conditions to the same extent as
if the Lease was fully set forth herein.

 

5.             The terms, covenants and conditions contained in this Memorandum
of Lease shall be binding upon, and shall inure to the benefit of, the parties
hereto, their respective heirs, legal representatives, successors and assigns.

 

                IN WITNESS WHEREOF, Lessor and Lessee, acting by and through
their duly authorized representatives, duly executed this Memorandum of Lease as
of the date first set forth above, but actually on the dates set forth below.

 

 

 

 

LESSOR:

 

 

 

 

 

Jaytee Properties II SPE, LLC,

 

 

a Kentucky Chartered limited liability company

 

 

 

 

 

 

 

 

By

/s/ Steve Trager

 

 

 

 Steve Trager,

 

 

 

 General Partner

 

 

 

 

 

Date:

6-26-08

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

Republic Bank & Trust Company,

 

 

a Kentucky chartered commercial bank

 

 

 

 

 

By

  /s/ Kevin Sipes

 

 

 

Kevin Sipes

 

 

 

EVP & CFO

 

 

 

 

 

Date:

6-27-08

 

--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY)

 

) SS

 

COUNTY OF Jefferson       )

 

The foregoing Memorandum was acknowledged before me on 6-26-08 by Steve Trager
as General Partner of Jaytee Properties II SPE, LLC, a Kentucky Chartered
limited liability company.

 

 

 

/s/ Jan A. Hyland

 

Notary Public (STATE AT LARGE)

 

 

 

 

 

My Commission Expires:

02-14-2011

 

COMMONWEALTH OF KENTUCKY)

 

) SS

 

COUNTY OF Jefferson       )

 

The foregoing Memorandum was acknowledged before me on 6-27-08 by Kevin Sipes as
EVP & CFO of Republic Bank & Trust Company, a Kentucky chartered commercial
bank.

 

 

 

/s/ Jan A. Hyland

 

Notary Public (STATE AT LARGE)

 

 

 

 

 

My Commission Expires:

02-14-2011

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Premises

 

Comprised of floors two, four and six of the Republic Plaza f/k/a the Legal Arts
Building, all of said Building encompassing in part, the Premises under Lease,
beginning at the intersection of the South line of Market Street with the West
line of Seventh Street; thence with said line of Seventh Street, South 7 degrees
48 minutes 01 seconds West 200 feet to the North line of an alley; thence with
same North 81 degrees 59 minutes 39 seconds West 230.16 feet; thence North 7
degrees 48 minutes 01 seconds East 200 feet to the South line of Market Street;
thence with same South 81 degrees 59 minutes 39 seconds East 230.16 feet to the
point of beginning.

 

Being that applicable part the same property acquired by WHITTINGTON REALTY
PARTNERS, LLC, by Deed dated March 30, 2005, of record in Deed Book 8603,
Page 721, in the Office of the Clerk of Jefferson County, Kentucky.

 

Parcel ID Number 03014D01950000

 

--------------------------------------------------------------------------------